             Case 1:18-ml-00762-DAR Document 1 Filed 10/05/18 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA




IN RE APPLICATION OF THE
UNITED STATES OF AMERICA FOR                                 ML NO.
AN ORDER PURSUANT TO
18 U.S.C. § 3512

Request from Argentina for Assistance in a
Criminal Matter: Money Laundering Investigation


Reference: DOJ Ref. # CRM-182-62313



                         APPLICATION OF THE UNITED STATES
                      FOR AN ORDER PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Teresita B. Mutton, Trial Attorney, Office of International

Affairs (or a substitute or successor subsequently designated by the Office of International

Affairs), as a commissioner to collect evidence from witnesses and to take such other action as is

necessary to execute a request for assistance in a criminal matter from Argentina. In support of

this application, the United States asserts;

                                        RELEVANT FACTS

        1.      On January 22, 2018, the Argentine Ministry of Foreign Affairs submitted a

request for assistance (Request) to the United States, pursuant to the Inter-American Convention

on Mutual Assistance in Criminal Matters, Aug. 27, 1992 - Feb. 28, 2006, S. Treaty Doc. No.

105-25 (Treaty). As stated in the Request, the 2nd National Court in Criminal and Correctional
              Case 1:18-ml-00762-DAR Document 1 Filed 10/05/18 Page 2 of 8



Matters is investigating two criminal offenses, specifically, money laundering and aggravated

evasion, which occurred between in or about 2012 and the present date, in violation of the

criminal law of Argentina, namely, Article 303 of the Argentine Criminal Code and Article 2 of

Act 24.769. A copy of the applicable law is included as Attachment A to this application. Under

the Treaty, the United States is obligated to render assistance in response to the Request.

         2.      According to Argentine authorities, on or about March 9, 2016, Javier Alejandro

Socol's (Socol) wife (CW) filed a criminal complaint alleging Socol used his vending and coffee

service company located in Buenos Aires, namely, Royal Vending S.A., to launder assets out of

Argentina in order to evade Argentine income tax. Specifically, the CW alleged Socol created

fake sales invoices purportedly issued by various Argentine vendors for goods provided to Royal

Vending S.A. Socol then transferred money in purported payment of these fake invoices out of

Argentina into various foreign accounts, to include accounts in the United States, held by Socol.

         3.      Financial reports obtained by Argentine authorities over the course of its

investigation revealed Socol held account number XXXXXX1906 at Total Bank in Miami,

Florida. However, Argentine authorities indicate Socol failed to declare the existence of Total

Bank account number XXXXXX1906 to Argentine tax authorities, as required by Argentine law.

         4.       In light of the CW's allegations, Argentine authorities believe Socol likely failed

to declare the existence of Total Bank account number XXXXV(1906 in order to transfer

money out of Argentina covertly so as to evade Argentine income tax.

         5.       To further the investigation, bank records from Total Bank pertaining to account

number XVOCXX1906 and/or any account held in the name or the benefit of Javier Alejandro

Socol.




                                                        2
             Case 1:18-ml-00762-DAR Document 1 Filed 10/05/18 Page 3 of 8



                                       LEGAL BACKGROUND

                                                The Treaty

        6.      A treaty constitutes the law of the land. U.S. Const. art. VI, c1.2. The provisions

of a treaty have equal footing with acts of Congress and are binding on the courts. See Asakura

v. City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103 (1801);

United States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a treaty

should be construed liberally "to give effect to the purpose which animates it." United States v.

Stuart, 489 U.S. 353 (368) (1989) (internal quotation marks omitted). To the extent that the

provisions of a treaty are inconsistent with a preexisting statutory provision, the treaty supersedes

the statute. Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

        7.      The United States and Argentina entered into the Treaty to promote more

effective cooperation and assistance between the parties in criminal matters. See Treaty pmbl.

The Treaty obligates each party, upon request, to provide assistance to the other in criminal

investigations, prosecutions, and related proceedings, including assistance in serving documents,

obtaining testimony, statements, and records, and executing searches and seizures. Article 7. In

addition, the Treaty, like 18 U.S.C. § 3512, authorizes federal courts to use compulsory measures

to further the execution of such requests. Article 10 ("Requests for assistance. . . shall be

executed in accordance with the domestic law of the requested state.)'

                                             18 U.S.C. § 3512

        8.       When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court



1 •Argentine authorities have not asked U.S. authorities to keep the Request confidential. Accordingly, the
United States is not seeking authorization to issue a non-disclosure order, nor is it seeking an order to seal
the court file.
                                                          3
               Case 1:18-ml-00762-DAR Document 1 Filed 10/05/18 Page 4 of 8



orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

          Upon application, duly authorized by an appropriate official of the Department of
          Justice, of an Attorney for the Government, a Federal judge may issue such orders
          as may be necessary to execute a request from a foreign authority for assistance in
          the investigation or prosecution of criminal offenses, or in proceedings related to
          the prosecution of criminal offenses, including proceedings regarding forfeiture,
          sentencing, and restitution.



          [A]n application for execution of a request from a foreign authority under this
          section may be filed. . . in the District of Columbia.



          The term "foreign authority" means a foreign judicial authority, a foreign
          authority responsible for the investigation or prosecution of criminal offenses or
          for proceedings related to the prosecution of criminal offenses, or an authority
          designated as a competent authority or central authority for the purpose of making
          requests for assistance pursuant to an agreement or treaty with the United States
          regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

          9.      Congress enacted this section to make it "easier for the United States to respond

to [foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme." 155 Cong. Rec. 6,810 (2009) (statement of Sen.

Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086.2 This section provides clear authority for the federal courts, upon application duly


2 Priorto the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the "commissioner" process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were previously executed); see also Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247-49
(2004) (describing history of Section 1782). When enacting Section 3512, Congress anticipated that
improved U.S. handling of foreign requests would ensure reciprocity in response to U.S. requests for
assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093 (2009) (statement of Rep.
Schiff).

                                                       4
          Case 1:18-ml-00762-DAR Document 1 Filed 10/05/18 Page 5 of 8



authorized by an appropriate official of the Department of Justice, to issue orders which are

necessary to execute a foreign request.

        10.    An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs, which serves as the "Central Authority" for the

United States, has reviewed and authorized the request, and executes the request itself or

delegates execution to another attorney for the government.3 Upon such a duly authorized

application, Section 3512 authorizes a federal judge to issue "such orders as may be necessary

to execute [the] request," including: (1) search warrants under Fed. R. Crim. P. 41; (2) orders for

electronic records under 18 U.S.C. § 2703; (3) orders for pen registers or trap and trace devices

under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the taking of testimony or

statements and/or the production of documents or other things. See 18 U.S.C. § 3512(a)(1)-

(b)(1). In addition, a federal judge may prescribe any necessary procedures to facilitate the

execution of the request, including any procedures requested by the foreign authority to facilitate

its use of the evidence. See In re Letter of Request from the Crown Prosecution Service of the

United Kingdom, 870 F.2d 686, 693 (D.C. Cir. 1989) (court has discretion in prescribing

procedures to be followed in executing foreign request under 28 U.S.C. § 1782); cf. White v.

National Football League, 41 F.3d 402, 409 (8th Cir. 1994) (court may issue process necessary

to facilitate disposition of matter before it); Fed. R. Crim. P. 57(b).




3 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the "Central Authority" under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C,F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81A and 81B.

4The term "federal judge" includes a magistrate judge. See 18 U.S.C. § 3512(h)(1) and Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                        5
          Case 1:18-ml-00762-DAR Document 1 Filed 10/05/18 Page 6 of 8



        11.    Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents or other things to: (1) issue an order

requiring a person to appear and/or produce documents or other things; (2) administer any

necessary oaths; (3) take testimony or statements; and (4) take receipt of documents or other

things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents or

other things, the person appointed, commonly referred to as the "commissioner," typically uses a

subpoena entitled "Commissioner Subpoena." Any such subpoena or any other order, subject to

subsection (d), may be served or executed anywhere in the United States. 18 U.S.C. § 3512(f).

A copy of a "Commissioner Subpoena" is included as Attachment B.

                                     REQUEST FOR ORDER

       12.     The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence from witnesses and to take such

other action as is necessary to execute the Request has been "duly authorized" within the

meaning of Section 3512. In addition, the Request was submitted by an appropriate "foreign

authority," i.e., the Ministry of Foreign Affairs, the designated Central Authority in Argentina for

requests made pursuant to the Treaty, and seeks assistance in the investigation of money

laundering and aggravated evasion -- criminal offenses in Argentina. Furthermore, the requested

Order is necessary to execute the Request, and the assistance requested, i.e., the production of

bank records, falls squarely within that contemplated by both the Treaty and Section 3512.

Finally, this application was properly filed in the District of Columbia.




                                                     6
          Case 1:18-ml-00762-DAR Document 1 Filed 10/05/18 Page 7 of 8



       13.     Both Section 3512 and the Treaty authorize the use of compulsory process in the

execution of treaty requests comparable or similar to that used in domestic criminal

investigations or prosecutions. Because subpoenas utilized in U.S. criminal proceedings (i.e.,

grand jury and criminal trial subpoenas) are issued without notice to any person other than the

recipient (i.e., no notice to targets or defendants), orders and commissioner subpoenas issued in

execution of a treaty request pursuant to Section 3512 and the applicable treaty, likewise should

require no notice other than to the recipients. This is true even if the Requesting State, as here,

seeks financial records, because the Right to Financial Privacy Act, 12 U.S.C. §§ 3401 et seq.,

including its notice provisions, does not apply to the execution of foreign requests for legal

assistance. Young v. U.S. Dept. of Justice., 882 F.2d 633, 639 (2d Cir. 1989), cert. denied, 493

U.S. 1072 (1990); In re Letters of Request from the Supreme Court of Hong Kong, 821 F. Supp.

204, 211 (S.D.N.Y. 1993); In re Letter of Request for Judicial Assistance from the Tribunal Civil

de Port-Au-Prince, Republic of Haiti, 669 F. Supp. 403, 407 (S.D. Fla. 1987). Accordingly, this

Court should authorize a commissioner to collect the evidence requested without notice to any

person other than the recipient of the Commissioner Subpoena.

       14.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Teresita B.

Mutton, Trial Attorney, Office of International Affairs (or a substitute or successor subsequently

designated by the Office of International Affairs) as a commissioner and authorizing the




                                                     7
          Case 1:18-ml-00762-DAR Document 1 Filed 10/05/18 Page 8 of 8



undersigned to take the actions necessary, including the issuance of a commissioner subpoena, to

obtain the evidence requested in a form consistent with the intended use thereof.



                                             Respectfully submitted,

                                             VAUGHN A. ARY
                                             DIRECTOR
                                             OFFICE OF INTERNATIONAL AFFAIRS
                                             OK Bar Number 12199




                                             Teresita B. Mutton
                                             Trial Attorney
                                             District of Columbia Bar Number 983152
                                             Office of International Affairs
                                             Criminal Division, Department of Justice
                                             1301 New York Avenue, N.W., Suite 800
                                             Washington, D.C. 20530
                                             (202) 305-4243 telephone
                                             Teresita.Mutton@usdoj.gov




                                                    8
